Citation Nr: 0723977	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-21 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for fatigue associated with prostate cancer.

2.  Entitlement to an initial rating in excess of 20 percent 
for voiding dysfunction.

3.  Entitlement to an initial compensable rating for surgical 
scar, midline lower abdomen associated with prostate cancer.

4.  Entitlement to service connection for an abdominal 
disability.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability.

6.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran appeared before the undersigned Veterans Law 
Judge in February 2007 and delivered sworn testimony via 
video conference hearing in Des Moines, Iowa.

By rating decision dated in July 2002, service connection was 
granted for prostate cancer and a 100 percent disability 
rating was assigned under 38 C.F.R. § 4.115b, Diagnostic Code 
7528, effective from October 2001, and a noncompensable 
rating was assigned, effective June 2002.  A rating decision 
dated in March 2003 denied the veteran entitlement to TDIU.

A rating decision dated in March 2004 granted service 
connection for voiding dysfunction secondary to prostate 
cancer, with an evaluation of 20 percent, effective June 1, 
2002, and a rating decision dated in March 2005 granted 
service connection for fatigue associated with prostrate 
cancer, with an evaluation of 20 percent, effective June 1, 
2002.  A rating decision dated in December 2004 denied the 
veteran's application to reopen a claim of entitlement to 
service connection for back disability.  A rating decision 
dated in March 2005 granted service connection for surgical 
scar, midline lower abdomen, associated with prostate cancer, 
with a noncompensable rating, and also denied service 
connection for an abdominal disability.

A rating decision dated in November 2006 increased the rating 
for service-connected hearing loss from noncompensable to 40 
percent disabling; the Board notes that no notice of 
disagreement with that decision has been received.

The issues of entitlement to an initial rating in excess of 
20 percent for voiding dysfunction and entitlement to TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A VA examiner has characterized the veteran's fatigue as 
being mild.

2.  The veteran's abdominal scar is well-healed and non-
tender, and measured 16 centimeters by 1.2 centimeters.

3.  The medical evidence does not reveal a current abdominal 
disability.

4.  A February 1981 rating decision denied service connection 
for a back disability.

5.  Evidence received subsequent to the February 1981 RO 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the veteran's back disability 
claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for fatigue associated with prostate cancer have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code 6354 (2006).

2.  The criteria for an initial compensable evaluation for 
surgical scar, midline lower abdomen associated with prostate 
cancer, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Codes 7801-
6 (in effect prior to and from August 30, 2002).

3.  An abdominal disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

4.  The February 1981 RO decision which denied service 
connection for a back disability is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2005).

5.  Evidence received since the February 1981 RO decision is 
not new and material, and the veteran's claim of service 
connection for a back disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran's claim for service connection for residuals of 
prostate cancer has been substantiated.  VA no longer has any 
further duty to notify the veteran how to substantiate those 
service connection claims (such notice was provided in a 
January 2002 letter).  Moreover, his filing a notice of 
disagreement as to the initial disability ratings did not 
trigger additional section 5103(a) notice.  Rather, VA was 
then required to fulfill its statutory duties under 38 U.S.C. 
§§ 5104 and 7105 and regulatory duties under 38 C.F.R. § 
3.103.  In this regard, the Board notes that the appellant 
and his representative have been provided a supplemental 
statement of the case (SSOC) which has provided the pertinent 
Diagnostic Code criteria for evaluating the service-connected 
disabilities at issue.

As for the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for back disability, the Board notes that a June 
2004 letter contains the information required by Kent V. 
Nicholson, 20 Vet. App. 1 (2006).

The Board notes that VCAA notice in this case was provided to 
the appellant prior to the initial adjudications.  Pelegrini.  
The veteran has been provided with the notice regarding 
effective dates of awards.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA treatment records.  The veteran has 
undergone examinations that have addressed the matters 
presented by this appeal.  The veteran has not identified any 
pertinent, obtainable evidence that remains outstanding.  The 
Board has also perused the medical records for references to 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  
Accordingly, the Board will address the merits of each claim.


Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the appeals are 
from the initial ratings assigned with the grant of service 
connection, the possibility of "staged" ratings for separate 
periods during the appeal period, based on the facts found, 
must be considered.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

I.  Fatigue

Under Diagnostic Code 6354, a 20 percent evaluation is 
assigned when there is evidence that the fatigue symptoms are 
nearly constant and restrict routine daily activities by less 
than 25 percent of the pre-illness level, or; wax and wane, 
resulting in periods of incapacitation of at least two but 
less than four weeks total duration per year.  A 40 percent 
disability rating is warranted where there is debilitating 
fatigue, cognitive impairments, or other impairments such as 
inability to concentrate, forgetfulness, confusion or a 
combination of other signs and symptoms, which are nearly 
constant and restrict routine daily activities to 50 to 75 
percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least four but 
less than six weeks total per year.

At the May 2004 VA examination, the veteran complained of a 
generalized fatigue that required a daily afternoon nap.  The 
veteran stated that he was functioning pretty good and last 
worked part-time 2-3 months prior driving a truck.  His daily 
activities include a morning walk, reading the paper, yard 
work and household tasks, an afternoon nap, and occasional 
hunting or fishing.  The diagnoses included mild fatiguing.

At his February 2007 Board hearing, the veteran stated that 
if he would overdo himself he would have to lay down and take 
a nap.  He indicated that physical exercise was refreshing 
but tiring.  He indicated that he was not receiving treatment 
or taking any medications for his fatigue.  

The Board notes that while the veteran clearly suffers from 
some fatigue in his daily life, the record does not 
demonstrate that the veteran's fatigue-related symptomology 
is nearly constant and restricts routine daily activities to 
50 to 75 percent of the pre-illness level or results in 
periods of incapacitation of at least four weeks total per 
year.  The veteran does not receive treatment or take 
medications for his fatigue, and the disability has been 
described as mild by a VA examiner.  As such, the Board finds 
that an initial rating in excess of 20 percent for fatigue is 
not warranted.

II.  Surgical scar, midline lower abdomen associated with 
prostate cancer.

At a May 2004 VA examination, the veteran's lower abdomen 
scar was well-healed and non-tender, and measured 16 
centimeters by 1.2 centimeters.

At his February 2007 Board hearing, the veteran essentially 
indicated that his scar was not tender to touch but would get 
sore.

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  Under the prior 
regulations, a 10 percent rating may be assigned for scars 
which are superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Under the revised regulations, scars other than of the head, 
face, or neck, are rated as follows: Diagnostic Code 7802 
pertaining to scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater warrant a 
10 percent rating.  Diagnostic Code 7803, scars, superficial, 
unstable warrant a 10 percent rating.  Diagnostic Code 7804, 
scars, superficial, painful on examination warrant a 10 
percent rating.  Diagnostic Code 7805, scars, other, will be 
rated based on limitation of function of affected part.

The evidence does not reveal the presence of a tender or 
painful scars on objective demonstration, and the veteran's 
scar has not been shown to approximate 929 square 
centimeters.  As such, an initial compensable rating for the 
veteran's abdominal scar is not warranted.

As the preponderance of the evidence is against initial 
higher ratings for the disabilities on appeal, the benefit of 
the doubt rule is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that any of the veteran's disabilities on appeal 
have required frequent hospitalization, or that 
manifestations of the disability exceed those contemplated by 
the schedular criteria.  There is no suggestion in the record 
that any of the disabilities, by itself, has resulted in 
marked interference with employment.  Therefore, assignment 
of an extra-schedular evaluation in this case is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


III.  Entitlement to service connection for an abdominal 
disability.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

At the May 2004 VA examination, the veteran stated that he 
believed his abdomen was weak.  Physical examination revealed 
an obese, non-tender abdomen.  The examiner specifically 
noted that there was no objective evidence of generalized 
abdominal weakness.

After a thorough review of the evidence, the Board can find 
no indication, despite examination, that the veteran has been 
diagnosed with an abdominal disability.  As a service 
connection claim requires, at a minimum, medical evidence of 
a current disability, the veteran's claim for service 
connection for abdominal weakness must be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board does not doubt the sincerity of the veteran's 
opinion regarding this issue, and the Board has reviewed his 
statements and his hearing testimony made in support of the 
claim.  However, a layperson is generally not deemed 
competent to opine on a matter that requires medical 
knowledge, such as the question of whether a chronic 
disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

IV.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability.

The veteran's claim of service connection for back disability 
was denied by March 1974 and February 1981 rating decisions.  
The February 1981 RO decision is final, and a claim which is 
the subject of a prior final decision may be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.

In May 2004 the veteran requested that his back disability 
claim be reopened.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The rating decision dated in March 1974 denied service 
connection for back disability on the basis that the service 
medical records contained no entries related to back 
complaints.

The rating decision dated in February 1981 denied service 
connection for back disability on the basis that a VA 
examination had revealed only a congenital spinal 
abnormality.

The evidence added to the claims file subsequent to the March 
1974 and February 1981 rating decisions does not raise a 
reasonable possibility of substantiating this claim.  While 
the veteran has submitted evidence of current back 
disability, such as May 2004 VA records showing degenerative 
disk and degenerative joint disease of the lumbar spine, 
evidence of back disability was previously of record, and 
there is still no evidence linking a current back disability 
to active military service.  The Board observes that the 
veteran has not asserted that his back problems are related 
to his service in National Guard or Reserves.

In short, the Board finds that the evidence is not new and 
material under 38 C.F.R. § 3.156.  As such, the veteran's 
claim of entitlement to service connection for back 
disability is not reopened.


ORDER

An initial rating in excess of 20 percent for fatigue 
associated with prostate cancer is denied.

An initial compensable rating for surgical scar, midline 
lower abdomen associated with prostate cancer, is denied.

Service connection for an abdominal disability is denied.

New and material evidence having not been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for back disability is denied.


REMAND

As for the issue of entitlement to an initial rating in 
excess of  20 percent for voiding dysfunction, the Board 
notes that the veteran last underwent a VA rating examination 
for that disability in March 2004.  At that time, the veteran 
indicated that he voided every 1 1/2 to 2 hours, a frequency 
significantly less than the 15-20 times per day testified to 
during the February 2007 Board hearing.  In short, as the 
veteran has claimed the disability has worsened, and as 
voiding frequency is a key factor of rating this disability, 
the Board finds that the veteran should be afforded the 
appropriate VA examination to rate the voiding dysfunction 
disability.  VAOPGCPREC 11-95 (April 7, 1995).

As for the issue of entitlement to TDIU,  the Board notes 
that the RO last considered this issue in a July 2006 
supplemental statement of the case.  At that time, it was 
noted that the veteran did not meet the minimum schedular 
requirement under 38 C.F.R. § 4.16(a).  As the rating 
decision dated in November 2006 increased the rating for 
service-connected hearing loss to 40 percent disabling, the 
Board notes that the veteran now meets the schedular criteria 
for TDIU under 38 C.F.R. § 4.16(a).  As such, and due to the 
fact that the issue of an increased initial rating for 
voiding dysfunction is being remanded, the Board finds that 
the AOJ should readjudicate the issue of entitlement to TDIU 
prior to the Board's consideration of that issue.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should arrange for the 
veteran to be scheduled for a VA 
genitourinary examination to ascertain 
the nature and severity of the veteran's 
service-connected voiding dysfunction, to 
include frequency.  The claims folder 
should be made available for review by 
the examiner in conjunction with the 
examination.

2.  The issues of entitlement to an 
initial rating in excess of 20 percent 
for voiding dysfunction and entitlement 
to TDIU should again be adjudicated.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


